Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 does not end in a period.  Appropriate correction is required.  

35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “user input detection unit,” “character control unit,” “effect processing unit,” and “display,”).
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claims 1-3 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
See Fig. 7, and paragraph [0027], wherein an image generating device includes a combination of hardware/software units for performing the claimed functions.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being obvious over Sawaki (US 20180373413) in view of Watanabe (JP 6526898).
Re claim 1, Sawaki teaches an animation production system comprising: 
a virtual camera that shoots a character placed in a virtual space see [0053], [0076], & [0141-0146], in reference to Fig. 12a-12b, wherein with a hmd 120A-120D, wherein for example the field-of-view region 17A is an image displayed on a monitor 130A of the HMD 120A. This field-of-view region 17A is an image generated by the virtual camera 14A. The avatar object 6B of the user 5B is displayed in the field-of-view region 17A. Although not included in FIG. 12B, the avatar object 6A of the user 5A is displayed in the field-of-view image of the user 5B, as virtual cameras for shooting different character avatar objects) and (see [0188], in reference to Fig. 15 and 17, wherein the field of view image 1717 based on the motion of the hmd 120A (i.e. position and inclination of virtual camera 14) and the virtual space data defining the virtual space 11).
a user input detection unit that detects an input of a user from at least one of a head mounted display and a controller which the user mounted (see [0076] and [0188], in reference to Fig. 15 and 17, wherein user’s head movement is detected such that change in position and direction of the HMD120 in the real space is reproduced similarly in the virtual space 11) and (see [0093-0100] wherein a controller a user mounts is used to interact with the virtual space).
a character control unit that controls the action of the character in response to the input ([0113] The control module 510 arranges an avatar object of the user 5 of another computer 200, which is connected via the network 2, in the virtual space 11. In at least one aspect, the control module 510 arranges an avatar object of the user 5 in the virtual space 11. In at least one aspect, the control module 510 arranges an avatar object simulating the user 5 in the virtual space 11 based on an image including the user 5. In at least one aspect, the control module 510 arranges an avatar object in the virtual space 11, which is selected by the user 5 from among a plurality of types of avatar objects (e.g., objects simulating animals or objects of deformed humans), (see [0188] In Step S1833, the processor 210 provides the user 5 with the field-of-view image 1717 (see FIG. 17). Specifically, the processor 210 generates the field-of-view image 1717 based on a motion of the HMD 120A (i.e., position and inclination of virtual camera 14) and the virtual space data defining the virtual space 11, and displays the field-of-view image 1717 on the monitor 130 of the HMD 120A. This processing corresponds to the processing of Step S1510 of FIG. 15), (see ([0053], [0076], & [0141-0146], in reference to Fig. 12a-12b, wherein with a hmd 120A-120D, wherein for example the field-of-view region 17A is an image displayed on a monitor 130A of the HMD 120A. This field-of-view region 17A is an image generated by the virtual camera 14A. The avatar object 6B of the user 5B is displayed in the field-of-view region 17A. Although not included in FIG. 12B, the avatar object 6A of the user 5A is displayed in the field-of-view image of the user 5B, as virtual cameras for shooting different character avatar objects), and (see [0006], wherein a photography mode is selected, and stores video data, the video data defining an omnidirectional moving image which is a video in all directions from the reference point in a predetermined photographing period…and is an image capturing mode configured to capture still and moving images), (see [0163], [0184-0220], in reference to Fig. 17-18, wherein playback of recording, omnidirectional moving image, and captured images/video are performed based on the selection and stored data based on the selected user operating the mode).
Sawaki does not explicitly teach an effect processing unit that adds effect processing to movie data shot by the camera and a display unit that outputs the movie data to which the effect processing is applied.
However, Watanabe teaches an effect processing unit that adds effect processing to movie data shot by the camera (see [0048] The display control unit 46A displays, on the main display 41 or the sub display 43, a screen which can be viewed by the actor but can not be viewed by the viewing user, in response to various operation inputs from the supporter via the input interface 50. Or, it is configured to add various additional information to the distribution moving image to be distributed to the viewing user) and ([0058] The effect object is an object that affects the impression of the entire viewing screen of the distributed moving image, and is, for example, an object that simulates confetti, an object that simulates a fireworks, or the like. An object simulating a confetti may be displayed on the entire viewing screen, which can change the impression of the entire viewing screen before and after the display. For example, the effect object may be represented by a particle system that represents an event composed of moving particles. In the particle system, the display time may be set for each particle. The effect object may be a static object or a dynamic object. The effect object may be displayed so as to overlap with the character object, but differs from the decorative object in that the display associated with a specific part of the character object is not made)
and a display unit that outputs the movie data to which the effect processing is applied
(see [0050] and [0125], head mounted display worn by the actor, wherein moving images including animation of characters may be displayed).
Sawaki and Watanabe teaches claim 1.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Sawaki’s animation capture/display system of detecting user input and actions to explicitly include adding effect processing to movie data, as taught by Watanabe, as the references are in the analogous art of animation display systems of capturing input from a user.  An advantage of the modification is that it achieves the result of allowing modifications of captured video data to provide special effects processing in a displayed movie, such as simulating confetti.
Re claim 2, Sawaki and Watanabe teaches claim 1.  Furthermore, Watanabe teaches an image data storage unit that records the movie data to which the effect processing is applied (see [0054], wherein storage 23 may store a moving image being distributed by the moving image distribution system 1 or a moving image already distributed).  For motivation, see claim 1.
	Re claim 3, Sawaki and Watanabe teaches claim 1.  Furthermore, Sawaki teaches the display unit is provided in a real space outside the virtual space (see ([00141-0146], referencing Fig. 12A and 12B, wherein a HMD of a user is a display provided in real space outside of virtual space that allows for viewing of the virtual space) and (see [0226], wherein a virtual display object D is within the virtual space, which is different from the HMD in the real space).
Furthermore, Watanabe is relied upon to teach the system further comprises a setting unit that sets a parameter for the effect processing in the real space (see [0058], wherein “parameters” allow an effect object to be displayed as to overlap with character object, simulate confetti, fireworks, etc.) and (see [0045-0052], he supporter computer 45 includes a computer processor 46, a communication I / F 47, a storage 48 (storage medium), a display 49, and an input interface 50, wherein a screen which can be viewed by the actor but can not be viewed by the viewing user, in response to various operation inputs from the supporter via the input interface or configured to add various additional information to the distribution moving image to be distributed to the viewing user).  For motivation, see claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER HOANG/             Primary Examiner, Art Unit 2616